Citation Nr: 1128236	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  04-22 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to August 1992.


This case comes before the Board of Veterans' Appeals (Board) on appeal from September and December 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The September 2003 rating decision, in pertinent part, confirmed the previous denials of service connection for a left knee condition and a right shoulder sprain.  The December 2003 rating decision denied reopening of the claim for service connection for service connection for a right knee disability.

The Veteran testified before the undersigned at a hearing at the San Antonio, Texas office of the RO (Travel Board) in May 2006.  A hearing transcript has been associated with the claim file.

In November 2006, the Board granted the Veteran's request to reopen the claims for service connection for left and right knee and shoulder disabilities and remanded these matters for additional development and adjudication.  Service connection was subsequently granted for the right shoulder disability.

The Board again remanded the remaining  issues in September 2009 for additional development.  In February 2011, the Veteran asked for an opportunity to submit additional evidence before the Board.  The Board sent the Veteran a June 2011 letter advising him that he had an additional 30 days to submit additional evidence directly to the Board.  The 30 day period lapsed and to date the Veteran has not submitted additional evidence.  

The necessary development has not been fully completed, and the issues are again remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

The requirement for a current disability is satisfied when there is evidence of the claimed condition at any time during the appeals period, even if not shown on the most recent examination.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In May 2003, the Veteran filed the current claims on appeal.  VA afforded the Veteran a VA examination for his right knee in November 2003.  Based upon review of the claims file and clinical examination, the examiner diagnosed "[e]arly osteoarthritis, right knee."  The Veteran also submitted a June 2006 statement from Dr. J.A., his private physician.  Dr. J.A. stated that he had treated the Veteran since February 2004 for conditions which included degenerative joint disease of both knees.  

In accordance with the Board's first remand in 2006, the Veteran was afforded a VA examination in March 2009 that found both knees to be normal.  The examination report; however, showed that the Veteran had less than normal flexion of both knees and it was indicated that the Veteran had instability. 

The Board's second remand noted that a "current disability" includes a disability shown at any time during the pendency of the appeal, regardless of the current findings.  See McClain v. Nicholson.  The AMC obtained a December 2009 VA examination report from the examiner who had provided the March 2009 examination.  The examiner again reported that the Veteran's knees were normal; although the examination report again indicated that the ranges of knee flexion were less than what VA considers normal.  Cf. 38 C.F.R. § 4.71, Plate II (2010).  The examiner also reported that an MRI the right knee in 2000 had been normal; but acknowledged earlier in the examination report that the MRI had shown medial condylar contusion and cystic changes.  The examiner ignored the Board's instructions that a "current disability" meant a disability shown at any time since the claim was filed; and commented that an opinion could not be provided because the knees were found to be normal.  

In addition, where the issue in a service connection claim is whether there is a current disability; a Veteran could be entitled to a new examination if there is evidence of a change in the condition since the last examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In his February 2011 statement the Veteran reported that his knee symptoms had increased.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific information needed to obtain records referred to in his February 20100 letter.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC should then obtain these records and associate them with the claims folder.

2. After incorporating any newly identified medical records into the claims file, afford the Veteran a new VA examination to ascertain whether any current knee disability (i.e. any disability shown since May 2003) is related to service.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current disability in either knee.  He or she is directed to comment on the significance of any newly generated medical evidence suggesting a current knee disability, the right knee disability identified at the November 2003 VA examination and the bilateral knee disabilities identified in Dr. J.A.'s June 2006 letter.   

If the examiner finds that the earlier reports of knee disabilities are inaccurate, the examiner should so state, and provide a rationale for this conclusion.

For each knee disorder identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or in the year immediately after service, is related to his in-service duties, or is otherwise the result of a disease or injury in service.  

A rationale must accompany the medical opinions.  The absence of evidence of treatment for knee symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  The examiner should presume that the Veteran's reports of injuries in service are accurate.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


